Case 1:20-cr-00531-FB-RER Document 10 Filed 11/23/20 Page 1 of 2 PageID #: 31

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
AS:LKG                                               271 Cadman Plaza East
F. #2019R1646                                        Brooklyn, New York 11201



                                                     November 23, 2020

BY ECF AND EMAIL

The Honorable Roslynn R. Mauskopf, Chief Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

The Honorable Frederic Block
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Yinghang Yang
                      Criminal Docket No. 20-531 (MKB)

Dear Chief Judge Mauskopf and Judges Brodie and Block:

               Pursuant to Local Rule 50.3.2, the government hereby respectfully requests that
the Honorable Roslynn R. Mauskopf as Chief Judge reassign the above-referenced criminal case
(the “Yang criminal case”) from the Honorable Margo K. Brodie to the Honorable Frederic
Block because it is related to a civil enforcement action filed on September 21, 2020 by the
Securities and Exchange Commission, Securities Exchange Commission v. Yang et al, Civ. No.
20-4427 (FB) (the “Yang civil action”). The defendant Yinghang Yang is a named defendant in
the Yang civil action, and the Yang civil action involves the same transactions and events
described in the Information that will be filed against Yang in the Yang criminal case. On
behalf of the defendant Yang, Edward Sapone, Esq., consents to the government’s application.

                Local Rule 50.4 permits the reassignment of a case “in the interests of justice and
the efficient disposition of the business of court.” Here, reassignment of the Yang criminal case
Case 1:20-cr-00531-FB-RER Document 10 Filed 11/23/20 Page 2 of 2 PageID #: 32




to Judge Block, to whom the Yang civil action is assigned, would best serve the interests of
justice and lead to significant savings of judicial resources. The insider trading scheme at issue
in the Yang criminal case includes the same insider trading law violations generally described in
the Yang civil action. Specifically, Yang will be charged in an Information which describes an
insider trading scheme whereby Yang executed securities transactions in a co-conspirator’s
brokerage account based, in whole or in part, on material nonpublic information obtained by
Yang in the course of his employment at the Company, a publicly traded corporation that
specialized in financial information and analytics, in or about and between April 2019 and
October 2019. The Yang civil action involves the same allegations.

                Because the civil and criminal cases both involve the same insider trading
scheme, the government respectfully submits that reassignment of the Yang criminal case to
Judge Block would be appropriate, as it would likely serve the interests of justice and result in
significant savings of judicial resources.

                                                      Respectfully submitted,

                                                      SETH D. DUCHARME
                                                      Acting United States Attorney

                                              By:       /s/ Lindsay K. Gerdes
                                                      Lindsay K. Gerdes
                                                      Assistant United States Attorney
                                                      (718) 254-6155

cc:    Edward Sapone, Esq. (via electronic mail)




                                                 2
